*208Order, Supreme Court, New York County (Charles E. Ramos, J.), entered February 16, 2005, which granted defendants’ motion to amend their answer to change an admission of an allegation to a denial and to interpose a statute of limitations defense, unanimously affirmed, with costs.
It is well settled that leave to amend a pleading shall be freely granted absent prejudice or surprise resulting from the delay (CPLR 3025 [b]). Despite the passage of a year since the filing of the original answer, there was no prejudice to plaintiff because of the lack of significant discovery or other progress in the case (Seda v New York City Hous. Auth., 181 AD2d 469 [1992], lv denied 80 NY2d 759 [1992]; see also Ancrum v St. Barnabas Hosp., 301 AD2d 474 [2003]). In addition, the documents necessary to demonstrate that defendants had a statute of limitations defense to the allegations surrounding the 1999 financial statements they had prepared were in plaintiffs possession.
We have considered plaintiffs other arguments with regard to prejudice and find them highly speculative, unsupported by the record and without merit. Concur—Buckley, P.J., Andrias, Saxe, Friedman and Williams, JJ.